Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3, 7, 15, 32, 38, 43, 47, 52, 56-58, 62, 67-68, 72, 75 and 78-80 are pending. Claims 1, 3, 7, 15, 32, 38, 43, 47, 52, 56 and 80 have been withdrawn as drawn to non-elected inventions. Claims 2, 4-6, 8-14, 16-31, 33-37, 39-42, 44-46, 48-51, 53-55, 59-61, 63-66, 69-71, 73-74, 76-77 and 81 have been canceled. Claims 57-58, 62, 67-68, 72, 75 and 78-79 have been examined.
Election/Restriction
Applicant’s election without traverse of Group II-claims 57-58, 62, 67, 68, 72, 75 and 78-79, and the species of claims 67, 72, 75 and 78, in the reply filed on 09/28/2021 is acknowledged. Claims 1, 3, 7, 15, 32, 38, 43, 47, 52, 56 and 80 have been withdrawn as drawn to non-elected inventions.
Priority
This application, Serial No. 16/326,369 (PGPub: US20210278403A1) was filed on 09/27/2018. This application is a 371 of PCT/US2017/047445 filed on 08/17/2017, which claims benefit of US Provisional Patent Application 62/378,538 filed on 08/23/2016.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/07/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 78 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 78 1) recites “assessing multiple recombinant protein expression products or multiple reporter gene expression products in a sample”; However, there is no description in the disclosure as filed regarding how to this step is performed. For example, there is no indication of what types of test reagents will be used to assess multiple recombinant protein expression products or multiple reporter gene expression products in a sample; are test reagents mixed together or applied separately? Where are test reagents located on the lateral flow test device? Will be a different detectable signal for each target? How to interpret the results?


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 (a): recites “said test location comprising a test reagent that binds to an analyte or another binding reagent that binds to said analyte, or is an analyte or an analyte analog that competes with an analyte in said sample for binding to a binding reagent for said analyte, wherein said analyte is a recombinant protein (polypeptide) expression product or a reporter gene expression product”, it is unclear exactly what reagent is located on the test location, is the test location comprising a test reagent, this test reagent binds to either an analytes or another binding reagent that binds to said analyte? or is the test location comprising a test reagent or another binding reagent, wherein the test reagent binds to an analytes, and another binding reagent binds to said analyte? For the purpose of compact prosecution the examiner is interpreting the claim language as: the test location comprising a test reagent, this test reagent binds to either an analytes or binds to another binding reagent that binds to said analyte. Clarification is required.
In addition, for the limitation “wherein said analyte is a recombinant protein (polypeptide)”, it is unclear “(polypeptide)” is optional or it is part of the claim. For the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 57, 58, 67 and 72 are rejected under 35 U.S.C. 102 as being anticipated by Kim et al. (US 2016O131644A1, Pub date: 05/12/2016, hereinafter Kim).
Regarding claim 57, Kim teaches throughout the publication an immunochromatographic method for assessing recombinant protein expression in a sample (Par. 2), which method comprises: 
a) contacting a liquid sample with a test device, wherein said device comprises a porous matrix that comprises a test location on said porous matrix (Par. 30: liquid sample containing the target material; Par. 78: The material of the immunochromatography strip can be a hydrophobic porous membrane), said test location comprising a test reagent that binds to an analyte or another binding reagent that binds to said analyte (Par. 80: the said measurement pad can include the test spot where the anti-histidine-tag antibody is deposited. Par. 80, the immunochromatography 
wherein said analyte is a recombinant protein expression product (Par. 11: the sample containing the histidine-tagged protein), 
and wherein said liquid sample is applied to a site of said test device upstream of said test location (Par. 30: the immunochromatography strip composed of the sample pad to receive the liquid sample containing the target material, the measurement pad, and the absorption pad to absorb the liquid sample via capillary phenomenon; Par. 82 and Fig. 1: the liquid sample containing the target material is loaded on the sample pad, this sample moves through the medium via capillary phenomenon, beginning from the region where the sample was first dropped to the measurement pad); 
b) transporting said analyte, if present in said liquid sample, and a labeled reagent to said test location (Par. 82: The target material continues to move by capillary phenomenon and then the histidine-tagged protein fixed on the nanoparticle competes with the histidine-tagged protein included in the sample for the conjugation with the antihistidine-tag antibody deposited on the test spot of the measurement pad); and 
c) assessing a detectable signal at said test location to determine the presence, absence and/or amount of said recombinant protein expression product or said reporter gene expression product in said sample (Par. 84: So, if the histidine-tagged protein is 
Regarding claim 58, Kim teaches the method of claim 57, wherein the liquid sample and the labeled reagent are premixed to form a mixture and the mixture is applied to the test device (Par.18: mixing the nanoparticle on which the histidine tagged protein is fixed and the sample containing the histidine-tagged protein; Par. 19: performing immunochromatography with the above mixture using the immunochromatography strip on which the histidine-tag specific antibody is deposited).
Regarding claim 67, Kim teaches the method of claim 57, wherein the liquid sample comprises a cell lysate (Par. 16: the sample can be the cell extract expressing the histidine-tagged protein).
Regarding claim 72, Kim teaches the method of claim 57, which is conducted for assessing a recombinant protein expression in a sample (Par. 35: present invention can realize the fast detection of the histidine-tagged protein (recombinant protein)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62, 68 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016O131644A1), as applied to claim 57, in view of Katarzyna et al. (Lateral flow assays, Essays in Biochemistry (2016) 60 111–120, Pub. Date: 06/30/2016, herein after Katarzyna).
Kim teaches throughout the publication an immunochromatographic method assessing recombinant protein expression in a sample according to claim 57 as outlined above. Kim also teaches detecting the histidine-tagged protein by observing color development and measuring the strength of color development resulted from the conjugation reaction between the histidine-tag fixed on the nanoparticle and the histidine tag specific antibody deposited on the immunochromatography strip (Par. 20); the method for the detection of a protein comprising histidine-tag using immunochromatography of the present invention can realize the fast detection of the histidine-tagged protein (recombinant protein) (Par. 35).
Regarding claim 62, Kim teaches the detection of the histidine-tagged protein containing the step of performing immunochromatography with the mixture of the 
Kim fails to teach the method wherein the test device comprises a dried labeled reagent before use and the dried labeled reagent is solubilized or resuspended, and transported to the test location by the liquid sample.
Katarzyna teaches the principle of the lateral flow immunoassay wherein the treated sample migrates through the conjugate release pad, which contains antibodies that are specific to the target analyte and are conjugated to colored or fluorescent particles – most commonly colloidal gold and latex microspheres. The sample, together with the conjugated antibody bound to the target analyte, migrates along the strip into the detection zone (P. 112, Par. 1, Fig. 3). Katarzyna also teaches colloidal gold is widely used as color label and it has high stability in both liquid and dried forms (P. 114, Par. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the immunochromatographic recombinant protein expression detection method of Kim to incorporate the dried labeled reagents on the test device as taught by Katarzyna, because Katarzyna teaches the lateral flow assays need to be more reproducible (Katarzyna, Page. 116, Par. 3) and when the conjugate particles are dried in the presence of sugar, the sugar molecules form a layer around them stabilizing their biological structures; when the sample enters the conjugate pad, the sugar molecules rapidly dissolve carrying the particles into the fluid stream; it is crucial that the release is consistent between individual test strips (Katarzyna, Page. 114, Par. 6).


Regarding claim 68, Kim teaches detecting the histidine-tagged protein by observing color development and measuring the strength of color development resulted from the conjugation reaction between the histidine-tag fixed on the nanoparticle and the histidine tag specific antibody deposited on the immunochromatography strip (Par. 20); 
Kim fails to teach the detectable signal is assessed by a reader. 
Katarzyna teaches the method wherein the detectable signal is assessed by a reader (Katarzyna, Page 112, Par.1: the read-out, represented by the lines appearing with different intensities, can be assessed by eye or using a dedicated reader).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to analyze the signal of Kim with a reader as taught by Katarzyna because it would have been desirable to provide accurate detection of the signal. One skilled in the art would have had a 

Regarding claim 79, Kim teaches the method for the detection of a protein comprising histidine-tag using immunochromatography of the present invention can realize the fast detection of the histidine-tagged protein (recombinant protein) (Par. 35). Kim fails to teach the method is conducted for or within about an hour. 
Katarzyna teaches the method which is conducted for or within about an hour (Katarzyna, Page 111, Par. 2: in lateral flow assay results are displayed within 5–30 min).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the assay time of Kim to be within an hour as taught by Katarzyna because it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”, Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed .

Claims 75 and 78 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016O131644A1), as applied to claim 57, in view of Espinosa et al. (US 20140093865 A1, Pub. Date: 04/03/2014, herein after Espinosa).
	Kim teaches throughout the publication an immunochromatographic method assessing recombinant protein expression in a sample according to claim 57 as outlined above.
Regarding claim 75, Kim fails to teach the method which is conducted for assessing a reporter gene expression in a sample.
Espinosa teaches throughout the publication Methods of determining whether an analyte is present in a sample using a lateral flow assay and in some embodiments, the analyte to be detected may be a reporter protein, e.g. luciferase, fluorescent proteins (such as green fluorescent protein and the like), ~-galactosidase, ~-glucuronidase, and the like (Par. 77).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have expanded assessing a recombinant protein expression in the method of Kim to include assessing a reporter gene expression as taught by Espinosa, because doing so would increase 
	
Regarding claim 78, Kim teaches the method is applicable to the various proteins comprising different histidine-tags (Kim, Par. 113). 
Kim fails to teach the method is conducted for assessing multiple reporter gene expression products in a sample.
Espinosa teaches the method is conducted for: 1) assessing multiple reporter gene expression products in a sample (Espinosa, Par. 36: two or more distinct capture probe regions may be present, e.g., in devices configured for use in multiplex assays).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have expanded assessing a recombinant protein expression in the method of Kim to include assessing multiple reporter gene expression as taught by Espinosa, because doing so would increase the field of application of the lateral flow assay (Espinosa, Par. 77: the analyte detection step can be used to determine the presence, absence, or quantity of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641